Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 1 of 13

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : No.

Vv.

ROCKWATER NORTHEAST LLC, : (electronically filed)
Defendant

INFORMATION
THE UNITED STATES ATTORNEY CHARGES:
COUNTS 1 THROUGH 31
Violations of the Clean Air Act
42. U.S.C. § 7413(c)(2)(C)

I. Introduction

At times material to the Information:

Relevant Individuals and Entities

1. Defendant ROCKWATER NORTHEAST LLC
(ROCKWATER) was a company headquartered in Canonsburg,
Pennsylvania, with facilities in the Middle District of Pennsylvania and
the Western District of Pennsylvania. ROCKWATER provided services
to the hydraulic fracturing industry in Pennsylvania, including the

provision and transportation of water and wastewater.

2. The Environmental Protection Agency (EPA) was an agency
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 2 of 13

of the United States responsible for enforcing and administering the
Clean Air Act.

o. The Federal Motor Carrier Safety Administration (FMCSA)
was an agency of the United States Department of Transportation
(USDOT) responsible for regulating the safe and efficient travel of
commercial motor vehicles. Companies that maintained commercial
motor vehicles to transport passengers or haul cargo in interstate
commerce were required to register with the FMCSA and obtain a
USDOT number that served as a unique identifier.

4. ROCKWATER, when it was formerly known as Red Oak
Water Transfer Northeast LLC, registered with FMCSA as an
interstate carrier of oil field equipment and was assigned USDOT
number 1893956.

Emissions Systems and Regulations

O. The purpose of the Clean Air Act was to protect and enhance
the quality of the nation’s air resources, thus promoting public health
and welfare by, among other things, reducing the emission of

pollutants, such as nitrogen oxides, particulate matter, hydrocarbons,
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 3 of 13

and carbon monoxide, from motor vehicles.

6. The Clean Air Act and its implementing regulations
established standards limiting the emission of pollutants from various
classes of motor vehicle engines, including heavy-duty diesel engines.

7. To meet emissions standards, manufacturers of vehicles
bearing heavy-duty diesel engines installed a variety of hardware
emissions control devices, including exhaust gas recirculation systems,
selective catalytic reduction systems, and diesel particulate filters.
After verifying that the emissions control devices conformed to
emissions standards, the EPA issued Certificates of Conformity to
vehicle manufacturers specific to each annual vehicle class.

8. To enforce compliance with emissions standards, the EPA,
pursuant to its regulatory authority, created regulations requiring
manufacturers to install on-board diagnostic systems (OBDs) on
vehicles. OBDs monitored emissions-related sensors and the hardware
emissions control devices of heavy-duty diesel engine systems and
components.

9. OBDs alerted vehicle operators, through a malfunction
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 4 of 13

indicator light, when a component of the emissions-monitoring system
deteriorated or malfunctioned. When the malfunction was left
unaddressed and the vehicle’s emissions exceeded certain emissions
level thresholds, the OBD forced the vehicle’s engine to shut down, or
limited the vehicle to a maximum speed of as low as five miles per hour;
an effect commonly referred to as “limp mode” or “power reduced mode.”

10. Repairs for malfunctioning or deteriorating emissions
systems on diesel vehicles in “limp mode” ordinarily cost between
approximately $1,000 and $10,000. Repairs ordinarily took several
days or weeks to complete, during which time the vehicles were
inoperable.

11. The Clean Air Act prohibited any person from tampering
with or rendering inaccurate vehicle emissions monitoring devices and
methods, including OBDs and hardware emissions control devices.

12. The FMCSA, pursuant to its regulatory authority, required
commercial motor vehicles to pass annual inspections. The FMCSA

delegated the administration of those inspections to certain states,

including Pennsylvania, whose inspection standards met minimum
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 5 of 13

federal standards.

13. In Pennsylvania, the Pennsylvania Department of
Transportation (PennDOT) oversaw motor vehicle safety inspection
programs. PennDOT, pursuant to its regulatory authority, required
commercial diesel-powered motor vehicles to pass a safety inspection,
and prohibited any device or modification that bypassed exhaust system
emissions components. Pennsylvania prohibited the intentional
modification or alteration of a factory-installed smoke control system on
diesel-powered vehicles and their fuel systems that limited the system’s
ability to control smoke. Pennsylvania also prohibited removal of the
smoke control system, except for repair or installation of a proper
replacement. Pennsylvania further prohibited disabling, altering, and
changing an emission control system of a vehicle, requiring all original
emissions control components to be present and functioning.

14. PennDOT required annual vehicle safety inspections to
ensure that vehicles were maintained for safe operation. The safety
inspection procedure included inspection and testing of a variety of

vehicle components, including hardware emissions systems. Certified
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 6 of 13

vehicle safety inspectors performed vehicle safety inspections at official
PennDOT inspection stations. Certified vehicle safety inspectors
affixed a certificate to vehicles that passed inspection, to demonstrate
comphance with PennDOT inspection standards, and reported the
inspection results to PennDOT.

Emissions System Tampering Devices

15. Hardware emissions control devices and OBDs could be
disabled on commercial vehicles bearing heavy-duty diesel engines,
using a variety of aftermarket devices. Disabling the emissions control
systems defeated their ability to limit pollutant gases and particulate
matter into the atmosphere.

16. One method used to disable hardware emissions control
devices was to remove the portion of the vehicle’s exhaust system that
contain the emission control devices and replace it with a section of
exhaust tubing or a “straight pipe” that did not limit emissions.

17. Another, generally less expensive method used to disable
hardware emissions control devices was to remove certain components,

such as the selective catalytic reduction system and diesel particulate
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 7 of 13

filter, by hollowing out their casing in the vehicle’s exhaust pipe, and
then re-welding the entry point to create the false appearance that the
hardware emissions control devices remained installed.

18. OBDs detected disabling modifications to the hardware
emissions control devices on vehicles. Thus, any modifications to the
hardware emissions control devices necessarily included a
contemporaneous disabling of the OBD, to avoid the vehicle going into
“limp mode.”

19. The devices used to disable OBDs commonly were referred to
as “defeat devices,” “DPF defeats,” “delete devices,” “tuners,”
“performance tuners,” “conversion kits,” and “programmers,”
(collectively referred to as “defeat devices”). Several manufacturers
offered a variety of defeat devices.

20. One type of defeat device was an apparatus that plugged
into a vehicle’s data link connector to “tune” the OBD. Those defeat
devices, when plugged in, allowed the vehicle operator to activate at
will the software modifications that manipulated the OBD.

21. Another type of defeat device was a software program that
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 8 of 13

reprogrammed, or “flashed,” the vehicle’s diesel engine computer
module, through use of a computer or electronic device that modified
the OBD after being connected to the vehicle on a single occasion.

Those defeat devices permanently adjusted the diesel engine timing and
other parameters to bypass the OBD.

22. In addition to disabling the OBD, defeat devices also
improved heavy-duty diesel engines’ horsepower, torque, and fuel
efficiency.

Rockwater Tampering with Emissions Systems

23. At times material to the Information, ROCKWATER owned,
possessed, and maintained at its Pennsylvania facilities commercial
vehicles bearing heavy-duty diesel engines, for business purposes and
use by employees, contractors, and agents.

24. ROCKWATER managers and employees replaced and
caused to be replaced hardware emissions control devices on
ROCKWATER commercial motor vehicles containing heavy-duty diesel
engines, with exhaust tubing or “straight pipes.”

25. ROCKWATER managers and employees removed and
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 9 of 13

caused to be removed hardware emissions control devices on
ROCKWATER commercial motor vehicles containing heavy-duty diesel
engines, by extracting the emissions control devices from their
compartments, and then re-welding the entry point to create the false
appearance that the hardware emissions control devices remained
installed.

26. ROCKWATER purchased defeat devices from third-party
vendors, and ROCKWATER managers and employees used and caused
to be used those defeat devices to disable the OBDs on ROCKWATER
vehicles whose hardware emissions control devices had been removed.

27. ROCKWATER managers and employees arranged and
caused to be arranged for ROCKWATER vehicles with disabled OBDs
and hardware emissions control devices, to undergo annual PennDOT
vehicle safety inspections by third parties. ROCKWATER managers
and employees arranged and caused to be arranged for those third
parties to issue certificates stating that Rockwater vehicles with
disabled OBDs and hardware emissions control devices met PennDOT

inspection standards, when in fact they did not.
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 10 of 13

28. Between on or about August 1, 2013 and June 30, 2014,
ROCKWATER managers and employees removed hardware emissions
control devices from 31 ROCKWATER commercial motor vehicles
containing heavy-duty diesel engines, and used defeat devices to disable
the OBDs for those 31 vehicles.

29. Asa result of the emissions systems tampering,
ROCKWATER obtained economic benefits, including fuel savings from
improved fuel economy on modified vehicles: reduced expenditures on
diesel exhaust fluids required to operate emissions systems
components; reduced repair and maintenance costs for malfunctioning
or deteriorating emissions systems; and the avoidance of lost business
and revenue from vehicles rendered out of service while undergoing
emissions systems repair and maintenance.

30. Asa result of the emissions systems tampering, modified
ROCKWATER vehicles emitted tons of excess emissions, including

nitrogen oxides and particulate matter, into the atmosphere.

10
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 11 of 13

II. Statutory Allegations

31. From on or about August 1, 2013 through on or about June
30, 2014, in the Middle District of Pennsylvania, and elsewhere, the
defendant,

ROCKWATER NORTHEAST LLC,

did knowingly falsify, tamper with, render inaccurate, and fail to install
a monitoring device and method required to be maintained under the
Clean Air Act, that is, emissions systems components on the
ROCKWATER NORTHEAST LLC commercial motor vehicles
containing heavy-duty diesel engines listed below, with each vehicle

being a separate count:

1]
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 12 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

'Count | Rockwater Make & Year VIN Number
Unit Model
Number
1 185 Chevy 3500 2011 1GC4KZC80BF147310
2 189 Chevy 3500 2011 1GB4KOCLE6EBF162656
a 225 GMC 3500 2011 1GT422C8XBF177874
4 Zo] Chevy 2500 2011 1GT422C89BF204112
5 P-278 Chevy 3500 2011 1GC4KZC86BF227050
6 186 Chevy 2500 2011 1GC4KZC88BF150312
2 225 GMC 3500 2011 1GT422C8XBF202840
8 P-281 GMC 2500 2011 1GT422C89BF231262
9 lis Chevy 3500 2011 1GC4KZC80BF147615
10 216 GMC 3500 2011 1GT422C8XBF177941
1] 141 Chevy 3500 2011 1GC4KZC82BF117919
12 15a Chevy 3500 2011 1GB4KZCLYOBF131857
le 159 GMC 3500 2011 1GD422CL9BF148401
14 161 GMC 3500 2011 1GD422CLOBF150327
15 164 GMC 3500 2011 1GD422CL3BF149592
16 La Chevy 3500 2011 1GC4KZC84BF150257
Le 187 Chevy 3500 2011 1GB4KZCL8BF149217
18 199 GMC 3500 | 2011 | 1GT422C82BF178548
19 202 GMC 3500 2011 1GT422C86BF178326
20 217 GMC 3500 2011 1GT422C85BF178074
21 248 GMC 3500 2011 1GT422C89BF209570
22 201 GMC 3500 2011 1GT422C84BF179281
23 mae Chevy 3500 2011 1GC1IKVC8XCF189030
24 191 Chevy 3500 2011 1GB4KZCL7BF149760
25 285 Chevy 2500 2011 1GC1IKXC84BF256974
26 170 Chevy 3500 2011 1GC4KZC8XBF111611
a 181 Chevy 3500 2011 1GC4KZC85BF148324
28 192 Chevy 3500 2011 1GB4KZCL7BF155963
29 284 Chevy 3500 2011 1GC4KZC8XCF114848
30 250 GMC 3500 2011 1GT422C83BF204106
Sl 178 Chevy 3500 2011 1GB4KZCL3BF149271

 

 
Case 4:20-cr-00230-MWB Document1 Filed 09/24/20 Page 13 of 13

In violation of Title 42, United States Code, Section 7413(c)(2)(C).

Date:_ 1/91/90

By:

DAVID J. FREED
United States Attorney

gn
PHILLIP J. CARABALLO

SEAN A. CAMONI

Assistant United States Attorneys
PATRICIA C. MILLER

Special Assistant United States
Attorney

 

ig
